Title: C. W. F. Dumas to the Commissioners, 11 September 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       M.
       
        11e Sept. 1778
       
      
      En me referant à mes deux dernieres du 4 et 9 de ce mois, je continue aujourdhui, que j’ai appris de notre ami, que demain, dans l’Assemblée d’Hollande, on s’occupera d’une matiere très importante, savoir des déprédations commises par les Anglois tout récemment sur nombre de vaisseaux hollandois; que tous les négociants d’Amsterdam en Corps vont incessamment faire présenter une adresse à LL. hh. pp., pour demander la protection qui leur est due de la part du Souverain; démarche, qui, si les Anglois ne se mettent pas à la raison, et en regle quant à la neutralité de la république, entraîneroit enfin necessaire­ment des mesures et suites très sérieuses; comme de forcer la republique à user de représailles, et de la jeter entre les bras de La France et de l’Amérique &c. En attendant la Commerce est mort à Amsterdam, parce que personne ne veut assurer. J’attends, Messieurs, ce que je vous ai demandé par ma Lettre du 4; Voilà de bonnes conjonctures pour battre ce fer tout chaud. L’avis d’Amsterdam sera imprimé la semaine prochaine. J’irai à Amsterdam un peu après notre ami; et je l’y verrai.
     